DETAILED ACTION
This office action is responsive to application 17/096,356 filed on November 12, 2020.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 11/24/20, 7/26/21, 8/19/21 and 1/19/22 were received and have been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, 11-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweet, III et al. (US 2013/0201344), hereinafter referred to as Sweet.

	Consider claim 1, Sweet teaches:
	A method comprising: 
	capturing, by an image capture device (camera, 150, figure 1, paragraph 0041) of a client device (mobile device, 100, figure 1, paragraph 0040), video data (“video”, paragraphs 0077, 0002, 0003, 0012 and 0013) of a local area within a field of view of the image capture device (see “field of view”, paragraphs 0058, 0061, 0062, and 0066-0068, figures 5A and 5B); 
	applying one or more models maintained by the client device to the captured video data, each of the one or more models applying one or more rules to locate users in the captured video data (Facial recognition is performed locally on the device to locate users in the captured image data, paragraphs 0059, 0060 and 0095.  Facial recognition necessarily involves using one or more models applying one or more rules.); 
	in response to applying the one or more models, locating a first user in the captured video data (i.e. locating a face of a first user, paragraphs 0060 and 0095): 
	comparing the first located user within the captured video data to stored data describing users included in the captured video data who have previously been presented with at least a threshold set of dimensions by the captured video data (The detected face is compared with reference images of faces stored locally on the device, paragraphs 0061 and 0096.  The reference images are previously captured images, as 
	modifying the captured video data to prominently present the first user in response to the comparison determining the first user does not match a user included in the captured video data who had previously been presented with at least a threshold set of dimensions by the captured video data; and transmitting the modified video data from the client device to an online system (If the face data of a located user matches face data of a previously captured user, as determined by the comparison with stored reference images, then the device does not need to send the user face image to a server on the cloud for identification, paragraph 0120.  However, if the located user does not match a previously captured user, then a cropped face image (i.e. modified captured video data prominently presenting the first user) is transmitted to the server on the cloud for identification, paragraphs 0119 and 0120.  See also paragraphs 0114 and 0094.).

	Consider claim 2, and as applied to claim 1 above, Sweet further teaches that modifying the captured video data to prominently present the first user comprises: modifying one or more parameters of the image capture device based on application of the one or more of the maintained models; and capturing additional video data of the local area around the first user using the modified one or more parameters of the image capture device (Camera properties are altered to better frame the first user, as detailed in paragraphs 0074 and 0075.).



	Consider claim 6, and as applied to claim 1 above, Sweet further teaches that modifying the captured video data to prominently present the first user comprises: modifying one or more parameters of the image capture device affecting a field of view of the image capture device based on application of the one or more models (Camera properties are altered to better frame the first user, as detailed in paragraphs 0074.).

	Consider claim 7, and as applied to claim 1 above, Sweet further teaches that the modifying the captured video data to prominently present the first user in response to the comparison determining the first user does not match the user included in the captured video data who had previously been presented with at least the threshold set of dimension by the captured video data comprises modifying the captured video data to crop or to zoom a portion of the video data including one or more portions of the first user l based on application of the one or more models (If the located user does not match a previously captured user, then a cropped face image (i.e. modified captured 

	Consider claim 9, and as applied to claim 1 above, Sweet further teaches that modifying the captured video data to prominently present the first user in response to the comparison determining the first user does not match the user included in the captured video data who had previously been presented with at least the threshold set of dimension by the captured video data comprises removing one or more frames from the captured video data in response to determining there is less than a threshold amount of movement of objects or of one or more users located within the captured video (Movement of one or more objects is determined as a triggering event in paragraph 0075, and images are kept or discarded based upon triggering events as detailed in paragraph 0076.).

	Consider claim 11, Sweet teaches:
	A non-transitory computer program product (see the non-transitory computer program product examples listed in paragraphs 0042, 0045 and 0048) comprising 
	a computer readable storage medium (see the computer readable storage media examples listed in paragraphs 0042, 0045 and 0048) having instructions encoded thereon that, when executed by a processor (110, paragraphs 0041 and 0047), cause the processor (110) to: 
	capture, by an image capture device (camera, 150, figure 1, paragraph 0041) of a client device (mobile device, 100, figure 1, paragraph 0040), video data (“video”, 
	apply one or more models maintained by the client device to the captured video data, each of the one or more models applying one or more rules to locate users in the captured video data (Facial recognition is performed locally on the device to locate users in the captured image data, paragraphs 0059, 0060 and 0095.  Facial recognition necessarily involves using one or more models applying one or more rules.); 
	in response to applying the one or more models, locate a first user in the captured video data (i.e. locating a face of a first user, paragraphs 0060 and 0095); 
	compare the first user within the captured video data to stored data describing users included in the captured video data who have previously been presented with at least a threshold set of dimensions by the captured video data (The detected face is compared with reference images of faces stored locally on the device, paragraphs 0061 and 0096.  The reference images are previously captured images, as detailed in paragraphs 0062 and 0120.  A reference face image necessarily includes the face of a subject presented with at least a threshold of dimensions.); 
	modify the captured video data to prominently present the first user in response to the comparison determining the first user does not match a user included in the captured video data who had previously been presented with at least a threshold set of dimensions by the captured video data; and transmit the modified video data from the client device to an online system (If the face data of a located user matches face data of a previously captured user, as determined by the comparison with stored reference 

	Consider claim 12, and as applied to claim 11 above, Sweet further teaches that the modifying the captured video data to prominently present the first user in response to the comparison determining the first user does not match the user included in the captured video data who had previously been presented with at least the threshold set of dimension by the captured video data comprises modifying the captured video data to crop or to zoom a portion of the video data including one or more portions of the first user l based on application of the one or more models (If the located user does not match a previously captured user, then a cropped face image (i.e. modified captured video data prominently presenting the first user) is transmitted to the server on the cloud for identification, paragraphs 0119 and 0120.  See also paragraphs 0114 and 0094.).

	Consider claim 13, and as applied to claim 11 above, Sweet further teaches that modifying the captured video data to prominently present the first user in response to the comparison determining the first user does not match the user included in the captured video data who had previously been presented with at least the threshold set of dimension by the captured video data comprises removing one or more frames from the captured video data in response to determining there is less than a threshold 

	Consider claim 15, and as applied to claim 11 above, Sweet further teaches that modifying the captured video data to prominently present the first user comprises: identifying movement of the first user from application of one or more of the maintained models; and modifying a field of view of the image capture device based on identified movement of the first located user (See paragraphs 0067-0069, 0072, 0074 and 0075 figures 5A and 5B.  The device tracks a user (e.g. 502 in figures 5A and 5B), and modifies a cropped field of view based on the identified movement.).

	Consider claim 17, Sweet teaches:
	A device (mobile device, 100, figure 1, paragraph 0040) comprising: 
	a processor (110, paragraphs 0041 and 0047); and a non-transitory computer readable storage medium having instructions encoded thereon (see the computer readable storage media examples listed in paragraphs 0042, 0045 and 0048) that, when executed by a processor (110), cause the processor (110) to: 
	capture, by an image capture device (camera, 150, figure 1, paragraph 0041) of a client device (100), video data (“video”, paragraphs 0077, 0002, 0003, 0012 and 0013) of a local area within a field of view of the image capture device (see “field of view”, paragraphs 0058, 0061, 0062, and 0066-0068, figures 5A and 5B); 

	in response to applying the one or more models, locate a first user in the captured video data (i.e. locating a face of a first user, paragraphs 0060 and 0095); 
	compare the first user within the captured video data to stored data describing users included in the captured video data who have previously been presented with at least a threshold set of dimensions by the captured video data (The detected face is compared with reference images of faces stored locally on the device, paragraphs 0061 and 0096.  The reference images are previously captured images, as detailed in paragraphs 0062 and 0120.  A reference face image necessarily includes the face of a subject presented with at least a threshold of dimensions.); 
	modify the captured video data to prominently present the first user in response to the comparison determining the first user does not match a user included in the captured video data who had previously been presented with at least a threshold set of dimensions by the captured video data; and transmit the modified video data from the client device to an online system (If the face data of a located user matches face data of a previously captured user, as determined by the comparison with stored reference images, then the device does not need to send the user face image to a server on the cloud for identification, paragraph 0120.  However, if the located user does not match a previously captured user, then a cropped face image (i.e. modified captured video data 

	Consider claim 18, and as applied to claim 17 above, Sweet further teaches that the modifying the captured video data to prominently present the first user in response to the comparison determining the first user does not match the user included in the captured video data who had previously been presented with at least the threshold set of dimension by the captured video data comprises modifying the captured video data to crop or to zoom a portion of the video data including one or more portions of the first user l based on application of the one or more models (If the located user does not match a previously captured user, then a cropped face image (i.e. modified captured video data prominently presenting the first user) is transmitted to the server on the cloud for identification, paragraphs 0119 and 0120.  See also paragraphs 0114 and 0094.).

	Consider claim 19, and as applied to claim 17 above, Sweet further teaches that modifying the captured video data to prominently present the first user in response to the comparison determining the first user does not match the user included in the captured video data who had previously been presented with at least the threshold set of dimension by the captured video data comprises removing one or more frames from the captured video data in response to determining there is less than a threshold amount of movement of objects or of one or more users located within the captured video (Movement of one or more objects is determined as a triggering event in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Bowers et al. (US 9,430,673).

	Consider claims 10, 14 and 20, and as applied to claims 1, 11 and 17, respectively, Sweet does not explicitly teach that locating the first user in the captured video comprises receiving a privacy setting from the user of the client device authorizing location of the first user in the captured video data.
	Bowers et al. similarly teaches a user (300, figure 3) having a mobile device (104, figure 1) including a camera (304, figure 3, 118, figure 1) and capturing images of a first user (302, figure 3), column 1, lines 38-45, column 11, line 60 through column 12, line 12.  Bowers et al. also similarly teaches identifying the first user in the captured image data (column 7, lines 15-47).
	However, Bowers et al. additionally teaches that locating the first user in the captured video comprises receiving a privacy setting from the user of the client device authorizing location of the first user in the captured video data (See figure 4.  A first user is prevented from being located in step 404 based upon a privacy setting received in step 402, column 16, line 59 through column 17, line 9.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prevent the locating of the first user taught by Sweet based upon a received privacy setting as taught by Bowers et al. for the benefit of providing subjects with more effective control over the use of their likenesses in captured images (Bowers et al., column 1, lines 37-40 and lines 53-56).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,666,857. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claim 15 of US 10,666,857 as follows:

	Consider claim 1, claim 15 of US 10,666,857 teaches (in parentheses):
	A method comprising (A method comprising): 
	capturing, by an image capture device of a client device, video data of a local area within a field of view of the image capture device (video data captured by an image capture device of the client device and to determine one or more of the located users to show in the captured the video data; capturing video data of a local area within a field of view of the image capture device included in the client device); 
	applying one or more models maintained by the client device to the captured video data, each of the one or more models applying one or more rules to locate users in the captured video data (“applying one or more of the maintained models to the 
	in response to applying the one or more models, locating a first user in the captured video data (locating multiple users in the captured video data): 
	comparing the first located user within the captured video data to stored data describing users included in the captured video data who have previously been presented with at least a threshold set of dimensions by the captured video data (comparing a located user within the captured video data to stored data describing users included in the captured video data who have previously been presented with at least a threshold set of dimensions by the captured video data); 
	modifying the captured video data to prominently present the first user in response to the comparison determining the first user does not match a user included in the captured video data who had previously been presented with at least a threshold set of dimensions by the captured video data (modifying the captured video data to prominently present the located person in response to the comparison determining the identified user does not match a user included in the captured video data who had previously been with at least a threshold set of dimensions by the captured video data); and 
	transmitting the modified video data from the client device to an online system (transmitting the modified video data from the client device to an online system).

Claims 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,666,857 in view of Sweet, III et al. (US 2013/0201344), hereinafter referred to as Sweet.

	Consider claim 11, claim 15 of US 10,666,857 teaches:
	A method comprising (A method comprising): 
	capturing, by an image capture device of a client device, video data of a local area within a field of view of the image capture device (video data captured by an image capture device of the client device and to determine one or more of the located users to show in the captured the video data; capturing video data of a local area within a field of view of the image capture device included in the client device); 
	applying one or more models maintained by the client device to the captured video data, each of the one or more models applying one or more rules to locate users in the captured video data (“applying one or more of the maintained models to the captured video data” “maintaining one or more models at a client device, each model applying one or more rules to locate users in video data captured by an image capture device of the client device and to determine one or more of the located users to show in the captured the video data”); 
	in response to applying the one or more models, locating a first user in the captured video data (locating multiple users in the captured video data): 
	comparing the first located user within the captured video data to stored data describing users included in the captured video data who have previously been presented with at least a threshold set of dimensions by the captured video data 
	modifying the captured video data to prominently present the first user in response to the comparison determining the first user does not match a user included in the captured video data who had previously been presented with at least a threshold set of dimensions by the captured video data (modifying the captured video data to prominently present the located person in response to the comparison determining the identified user does not match a user included in the captured video data who had previously been with at least a threshold set of dimensions by the captured video data); and 
	transmitting the modified video data from the client device to an online system (transmitting the modified video data from the client device to an online system).
	Claim 15 of US 10,666,857 does not explicitly teach that the method is implemented by a non-transitory computer program product comprising a computer readable storage medium having instructions encoded thereon and executed by a processor.
	Sweet similarly teaches a method configured to:
	capture, by an image capture device (camera, 150, figure 1, paragraph 0041) of a client device (mobile device, 100, figure 1, paragraph 0040), video data (“video”, paragraphs 0077, 0002, 0003, 0012 and 0013) of a local area within a field of view of the image capture device (see “field of view”, paragraphs 0058, 0061, 0062, and 0066-0068, figures 5A and 5B);

	in response to applying the one or more models, locate a first user in the captured video data (i.e. locating a face of a first user, paragraphs 0060 and 0095); 
	compare the first user within the captured video data to stored data describing users included in the captured video data who have previously been presented with at least a threshold set of dimensions by the captured video data (The detected face is compared with reference images of faces stored locally on the device, paragraphs 0061 and 0096.  The reference images are previously captured images, as detailed in paragraphs 0062 and 0120.  A reference face image necessarily includes the face of a subject presented with at least a threshold of dimensions.); 
	modify the captured video data to prominently present the first user in response to the comparison determining the first user does not match a user included in the captured video data who had previously been presented with at least a threshold set of dimensions by the captured video data; and transmit the modified video data from the client device to an online system (If the face data of a located user matches face data of a previously captured user, as determined by the comparison with stored reference images, then the device does not need to send the user face image to a server on the cloud for identification, paragraph 0120.  However, if the located user does not match a previously captured user, then a cropped face image (i.e. modified captured video data 
	However, Sweet additionally teaches that the method is implemented via a non-transitory computer program product (see the non-transitory computer program product examples listed in paragraphs 0042, 0045 and 0048) comprising a computer readable storage medium (see the computer readable storage media examples listed in paragraphs 0042, 0045 and 0048) having instructions encoded thereon that, when executed by a processor (110, paragraphs 0041 and 0047), cause the processor (110) to implement the method.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method taught by claim 15 of US 10,666,857 be implemented in the manner taught by Sweet for the benefit of enabling the method to be repeatedly and automatically preformed.

	Consider claim 17, claim 15 of US 10,666,857 teaches:
	A method comprising (A method comprising): 
	capturing, by an image capture device of a client device, video data of a local area within a field of view of the image capture device (video data captured by an image capture device of the client device and to determine one or more of the located users to show in the captured the video data; capturing video data of a local area within a field of view of the image capture device included in the client device); 
	applying one or more models maintained by the client device to the captured video data, each of the one or more models applying one or more rules to locate users 
	in response to applying the one or more models, locating a first user in the captured video data (locating multiple users in the captured video data): 
	comparing the first located user within the captured video data to stored data describing users included in the captured video data who have previously been presented with at least a threshold set of dimensions by the captured video data (comparing a located user within the captured video data to stored data describing users included in the captured video data who have previously been presented with at least a threshold set of dimensions by the captured video data); 
	modifying the captured video data to prominently present the first user in response to the comparison determining the first user does not match a user included in the captured video data who had previously been presented with at least a threshold set of dimensions by the captured video data (modifying the captured video data to prominently present the located person in response to the comparison determining the identified user does not match a user included in the captured video data who had previously been with at least a threshold set of dimensions by the captured video data); and 
	transmitting the modified video data from the client device to an online system (transmitting the modified video data from the client device to an online system).

	Sweet similarly teaches a method configured to:
	capture, by an image capture device (camera, 150, figure 1, paragraph 0041) of a client device (mobile device, 100, figure 1, paragraph 0040), video data (“video”, paragraphs 0077, 0002, 0003, 0012 and 0013) of a local area within a field of view of the image capture device (see “field of view”, paragraphs 0058, 0061, 0062, and 0066-0068, figures 5A and 5B);
	apply one or more models maintained by the client device to the captured video data, each of the one or more models applying one or more rules to locate users in the captured video data (Facial recognition is performed locally on the device to locate users in the captured image data, paragraphs 0059, 0060 and 0095.  Facial recognition necessarily involves using one or more models applying one or more rules.); 
	in response to applying the one or more models, locate a first user in the captured video data (i.e. locating a face of a first user, paragraphs 0060 and 0095); 
	compare the first user within the captured video data to stored data describing users included in the captured video data who have previously been presented with at least a threshold set of dimensions by the captured video data (The detected face is compared with reference images of faces stored locally on the device, paragraphs 0061 and 0096.  The reference images are previously captured images, as detailed in 
	modify the captured video data to prominently present the first user in response to the comparison determining the first user does not match a user included in the captured video data who had previously been presented with at least a threshold set of dimensions by the captured video data; and transmit the modified video data from the client device to an online system (If the face data of a located user matches face data of a previously captured user, as determined by the comparison with stored reference images, then the device does not need to send the user face image to a server on the cloud for identification, paragraph 0120.  However, if the located user does not match a previously captured user, then a cropped face image (i.e. modified captured video data prominently presenting the first user) is transmitted to the server on the cloud for identification, paragraphs 0119 and 0120.  See also paragraphs 0114 and 0094.).
	However, Sweet additionally teaches that the method is implemented via a non-transitory computer program product (see the non-transitory computer program product examples listed in paragraphs 0042, 0045 and 0048) comprising a computer readable storage medium (see the computer readable storage media examples listed in paragraphs 0042, 0045 and 0048) having instructions encoded thereon that, when executed by a processor (110, paragraphs 0041 and 0047), cause the processor (110) to implement the method.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method taught by .

Allowable Subject Matter
Claims 4, 5, 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Consider claim 4, the prior art of record does not teach nor reasonably suggest that modifying the captured video data to prominently present the first user comprises: determining that the first user is gesturing towards an object in the local area from application of the one or more models; and decreasing a magnification of the image capture device so additional video data captured by the image capture device includes 

	Consider claim 5, the prior art of record does not teach nor reasonably suggest that modifying the captured video data to prominently present the first user comprises: determining that the first user is holding an object in the local area from application of the one or more models; and changing a focal point of the image capture device to the object and increasing a magnification of the image capture device, in combination with the other elements recited in parent claim 1.

	Consider claim 8, the prior art of record does not teach nor reasonably suggest that modifying the captured video data to crop or to zoom the portion of the video data including one or more portions of the first user based on application of the one or more models comprises: modifying the video data to include a torso of the first user based on the application of one or more rules included in the one or more models, wherein the one or more rules are based on one or more selected from a group consisting of: content of video data previously captured by the image capture device, movement of the user in video data previously captured by the image capture device, and any combination thereof, in combination with the other elements recited in parent claims 1 and 7.

	Consider claim 16, the prior art of record does not teach nor reasonably suggest that modifying the captured video data to prominently present the first user comprises: .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Voss et al. (US 2012/0127329) teaches determining a crop window based upon a first subject (30, figure 3), and changing the crop window to a new crop window based upon the presence of a new subject (35, figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696